


ACADIA REALTY TRUST
2014-15 LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT




2014-15 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of the date set forth
on Schedule A hereto between Acadia Realty Trust, a Maryland real estate
investment trust (the “Company”), its subsidiary Acadia Realty Limited
Partnership, a Delaware limited partnership and the entity through which the
Company conducts substantially all of its operations (the “Partnership”), and
the party listed on Schedule A (the “Grantee”).
RECITALS


1.The Grantee is a key employee of the Company and provides services to the
Partnership.


2.The Company has adopted the 2014-15 Long-Term Incentive Plan (the “LTIP”)
pursuant to Acadia Realty Trust 2006 Share Incentive Plan, as amended (the
“Plan”), to provide certain key employees of the Company or its Subsidiaries and
affiliates, including the Grantee, in connection with their employment with the
long-term incentive compensation described in this Award Agreement (this
“Agreement” or “Award Agreement”), and thereby provide additional incentive for
them to promote the progress and success of the business of the Company and its
Subsidiaries and affiliates, including the Partnership, while increasing the
total return to the Company’s shareholders. The LTIP may, under certain
circumstances, become exchangeable for shares of beneficial ownership of the
Company reserved for issuance under the Plan, or any successor equity plan (as
any such plan may be amended, modified or supplemented from time to time,
collectively the “Stock Plan”)). This Agreement evidences an award to the
Grantee under the LTIP (this “Award”), which is subject to the terms and
conditions set forth herein.


3.The Grantee was selected to receive this Award as one of a select group of
highly compensated or management employees who, through the effective execution
of their assigned duties and responsibilities, are in a position to have a
direct and measurable impact on the Company’s long-term financial results.
Effective as of the grant date specified in Schedule A hereto (the “Grant
Date”), the Grantee was awarded the number of LTIP Units (as defined herein) set
forth in Schedule A.


NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
Section 1.    Administration. The LTIP and all awards thereunder, including this
Award, shall be administered by the Compensation Committee of the Company’s
Board of Trustees (the “Committee”), which in the administration of the LTIP
shall have all the powers and authority it has in the administration of the
Stock Plan, as set forth in the Stock Plan. The Committee may from time to time
adopt any rules or procedures it deems necessary or desirable for the proper and
efficient administration of the LTIP, consistent with the terms hereof and of
the Stock Plan. The Committee’s determinations and interpretations with respect
to the LTIP and this Agreement shall be final and binding on all parties.
Section 2.    Definitions. Capitalized terms used herein without definitions
shall have the meanings given to those terms in the Stock Plan. In addition, as
used herein:
“Award LTIP Units” has the meaning set forth in Section 3.
“Cause” means the Grantee has: (A) deliberately made a misrepresentation in
connection with, or willfully failed to cooperate with, a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or willfully destroyed or
failed to preserve documents or other materials known to be relevant to such
investigation, or willfully induced others to fail to cooperate or to produce
documents or other materials; (B) failed to perform his duties hereunder (other
than any such failure resulting from the Grantee’s incapacity due to physical or
mental illness) which failure continues for a period of three (3) business days
after written demand for corrective action is delivered by the Company
specifically indentifying the manner in which the Company believes the Grantee
has not performed his duties; (C) engaged in conduct constituting a material act
of willful misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company other than the occasional customary and de minimis use of Company
property for personal purposes; (D) materially violated a Company policy,
including but not limited to a policy set forth in the Company's Employee
Handbook; (E) disparaged the Company, its officers, trustees, employees or
partners; (F) solicited any existing employee of the Company above the level of
an administrative assistant to work at another company; (G) committed a felony
or misdemeanor involving moral turpitude, deceit, dishonesty or fraud.




--------------------------------------------------------------------------------




“Change of Control” means that any of the following events has occurred: (A) any
"person" or "group" of persons, as such terms are used in Sections 13 and 14 of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), other than
any employee benefit plan sponsored by the Company, becomes the "beneficial
owner", as such term is used in Section 13 of the Exchange Act (irrespective of
any vesting or waiting periods) of (i) Common Shares in an amount equal to
thirty percent (30 %) or more of the sum total of the Common Shares issued and
outstanding immediately prior to such acquisition as if they were a single class
and disregarding any equity raise in connection with the financing of such
transaction; provided, however, that in determining whether a Change of Control
has occurred, outstanding shares or voting securities which are acquired in an
acquisition by (i) the Company or any of its subsidiaries or (ii) an employee
benefit plan (or a trust forming a part thereof) maintained by the Company or
any of its subsidiaries shall not constitute an acquisition which can cause a
Change of Control; or (B) the approval of the dissolution or liquidation of the
Company; or (C) the approval of the sale or other disposition of all or
substantially all of its assets in one (1) or more transactions; or (D) a
turnover, during any two (2) year period, of the majority of the members of the
Board, without the consent of the majority of the members of the Board as to the
appointment of the new Board members.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” means shares of beneficial ownership of the Company, par value
$0.001 per share, either currently existing or authorized hereafter.
“Effective Date” means March 13, 2015.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Good Reason” means the Grantee shall have the right to terminate his employment
for "Good Reason": (A) upon the occurrence of any material breach of this
Agreement by the Company which shall include but not be limited to: a material,
adverse alteration in the nature of Grantee’s duties, responsibilities, or
authority; (B) upon a reduction in Grantee’s Annual base salary or a material
reduction in other benefits (except for bonuses or similar discretionary
payments) as in effect at the time in question, or a failure to pay such amounts
when due which is not cured by the Company within ten (10) days after written
notice of such default by the Grantee, (C) if the Company relocates Grantee’s
office requiring the Grantee to increase his commuting time by more than one
hour, then the Grantee shall have the right to terminate his employment, which
termination shall be deemed for Good Reason.
“LTIP Units” means units of limited partnership interest of the Partnership
designated as “LTIP Units” in the Partnership Agreement awarded under the LTIP,
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption set forth in the
Partnership Agreement.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 22, 1999, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.
“Units” means OP Units (as defined in the Partnership Agreement) that are
outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for OP Units.
Section 3.    Award of LTIP Units. On the terms and conditions set forth in this
Agreement, as well as the terms and conditions of the Stock Plan, the Grantee is
hereby granted this Award consisting of the number of LTIP Units set forth on
Schedule A hereto, which is incorporated herein by reference (the “Award LTIP
Units”). Award LTIP Units, when issued, shall constitute and be treated as the
property of the Grantee, subject to the terms of this Agreement and the
Partnership Agreement. Award LTIP Units will be subject to vesting as provided
in Sections 4 and 5 hereof. In connection with each subsequent issuance of Award
LTIP Units, if any, the Grantee shall execute and deliver to the Company and the
Partnership such documents, comparable to the documents executed and delivered
in connection with this Agreement, as the Company and/or the Partnership
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws.
Section 4.    Vesting of Award LTIP Units.
The LTIP Units are subject to time-based vesting and performance-based vesting
over a period of five years as follows:




--------------------------------------------------------------------------------




1.With respect to fifty percent (50%) of the LTIP Units, vesting shall occur in
equal amounts on January 6, 2016 (the “First Vesting Date”) and on each of the
first, second, third and fourth anniversaries thereof (each a “Vesting Date”).


2.With respect to fifty percent (50%) of the LTIP Units, vesting shall occur as
follows:
a)January 6, 2018 sixty percent (60%) of the LTIP Units described herein shall
vest as herein provided;
b)Provided that vesting occurs on January 6, 2018, the balance of the LTIP Units
shall vest in equal amounts on January 6, 2019 and 2020,


c)In all cases vesting on January 6, 2018 is dependent on achievement of one of
the following benchmarks:


i)the Company achieves an average for the period from January 1, 2015 through
December 31, 2017 as follows: 7% or greater annual increase in FFO,


ii)FFO growth is equal to the top one-third of the Company’s peer group (the
“Peer Group”) as determined by the Committee,


iii)the Company achieves an 8% annual total shareholder return or


iv)annual total shareholder return is equal to the top one-third of the Peer
Group.


The above vesting is subject to the Grantee’s continuous employment with the
Company on each applicable date. Vesting is also subject to acceleration in the
event of a Change of Control of the Company. Unvested LTIP Units are subject to
forfeiture in the event of a voluntary termination of the Grantee’s employment
by the Grantee, termination of the Grantee’s employment by the Company for
cause, and failure to vest based on the performance-based hurdles at the end of
the three year period.
Section 5.    Change of Control or Termination of Grantee’s Employment.
(a)    Notwithstanding any other agreement between the Grantee and the Company,
upon the earlier of the Grantee’s (i) voluntary termination of employment with
the Company other than for Good Reason or (ii) termination of employment by the
Company for Cause, all Award LTIP Units which have not vested pursuant to
Section 4 shall be forfeited as of such date. In the event of Termination for
Good Reason, disability or death, all Award LTIP Units shall immediately vest.
Notwithstanding anything to the contrary aforesaid, following a Change of
Control, all Award LTIP Units which have not vested shall vest in full as of the
date of such Change of Control.
(b)    To the extent that the Schedule to Exhibit C provides for amounts or
schedules of vesting that conflict with the provisions of Sections 4 and 5, the
provisions of the Schedule will be controlling and determinative.
Section 6.    Payments by Award Recipients. A capital contribution in the amount
of $0.01 per Award LTIP Unit shall be payable to the Company or the Partnership
by the Grantee in respect of this Award, with such amount being netted against
cash compensation otherwise payable to the Grantee.
Section 7.    Distributions. The Grantee shall be entitled to receive
distributions with respect to the Award LTIP Units to the extent provided for in
the Partnership Agreement. The Distribution Participation Date (as defined in
the Partnership Agreement) with respect to the Award LTIP Units shall be the
Effective Date, whereby the Award LTIP Unit shall be entitled to the full
distribution payable on Units outstanding as of the record date for the
quarterly distribution period during which the Award LTIP Units are issued, even
though it will not have been outstanding for the whole period, and to subsequent
distributions. All distributions paid with respect to the Award LTIP Units, if
any, shall be fully vested and non-forfeitable when paid whether the underlying
Award LTIP Units are vested or unvested.
Section 8.    Restrictions on Transfer. None of the Award LTIP Units shall be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered (whether voluntarily or involuntarily or by judgment, levy,
attachment, garnishment or other legal or equitable proceeding) (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting, (b) for a period of two (2) years beginning on the
Effective Date other than in connection with a Change of Control, and (c) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”)), and such Transfer is in accordance with the applicable terms and
conditions of the Partnership Agreement; provided that, upon the approval of,
and subject to the terms and conditions specified by, the Committee, unvested
Award LTIP Units that have been held for a period of at least two (2) years may
be Transferred to (i) the spouse, children or grandchildren of the Grantee
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of the Grantee and such Immediate Family Members, (iii) a partnership in which
the Grantee and such Immediate Family Members




--------------------------------------------------------------------------------




are the only partners, or (iv) one or more entities in which the Grantee has a
10% or greater equity interest, provided that the Transferee agrees in writing
with the Company and the Partnership to be bound by all the terms and conditions
of this Agreement and that subsequent transfers of unvested Award LTIP Units
shall be prohibited except those in accordance with this Section 8. In
connection with any Transfer of Award LTIP Units, the Partnership may require
the Grantee to provide an opinion of counsel, satisfactory to the Partnership,
that such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award LTIP Units not in accordance with the terms and conditions of this Section
8 shall be null and void, and the Partnership shall not reflect on its records
any change in record ownership of any LTIP Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer of any LTIP Units. This Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.
Section 9.    Changes in Capital Structure. Without duplication with the
provisions of the Stock Plan, if (a) the outstanding Common Shares are changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of any recapitalization, reclassification, share split,
share dividend, combination or subdivision, merger, consolidation, or other
similar transaction or (b) any other event shall occur that in each case in the
good faith judgment of the Committee necessitates action by way of appropriate
equitable adjustment in the terms of this Award, the LTIP or the LTIP Units,
then the Committee shall take such action as it deems necessary to maintain the
Grantee’s rights hereunder so that they are substantially proportionate to the
rights existing under this Award, the LTIP and the terms of the LTIP Units prior
to such event, including, without limitation: (i) adjustments in the Award LTIP
Units, FFO, total return or other pertinent terms of this Award; and (ii)
substitution of other awards under the Stock Plan or otherwise. The Grantee
shall have the right to vote the Award LTIP Units if and when voting is allowed
under the Partnership Agreement, regardless of whether vesting has occurred.
Section 10.    Miscellaneous.
(a)    Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership acting through the
Committee; provided that any such amendment or modification materially and
adversely affecting the rights of the Grantee hereunder must be consented to by
the Grantee to be effective as against him; and provided, further, that the
Grantee acknowledges that the Stock Plan may be amended or discontinued in
accordance with its terms and that this Agreement may be amended or canceled by
the Committee, on behalf of the Company and the Partnership, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall impair the Grantee’s rights under this Agreement without the
Grantee’s written consent. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not materially
adversely affect the Grantee’s rights hereunder. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by the parties which are not set forth
expressly in this Agreement. This grant shall in no way affect the Grantee’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company.
(b)    Incorporation of Stock Plan; Committee Determinations. The provisions of
the Stock Plan are hereby incorporated by reference as if set forth herein. In
the event of a conflict between this Agreement and the Stock Plan, this
Agreement shall be controlling and determinative. The Compensation Committee of
the Company’s Board of Trustees (the “Committee”) will make the determinations
and certifications required by this Award as promptly as reasonably practicable
following the occurrence of the event or events necessitating such
determinations or certifications.
(c)    Status as a Partner. As of the grant date set forth on Schedule A, the
Grantee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of Award LTIP Units issued to the Grantee as of such
date pursuant to Section 3 hereof by: (A) signing and delivering to the
Partnership a copy of this Agreement; and (B) signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached hereto as Exhibit A). The Partnership Agreement shall be
amended from time to time as applicable to reflect the issuance to the Grantee
of Award LTIP Units pursuant to Section 3 hereof, if any, whereupon the Grantee
shall have all the rights of a Limited Partner of the Partnership with respect
to the number of LTIP Units then held by the Grantee, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein and in the Partnership Agreement.
(d)    Status of LTIP Units under the Stock Plan. Insofar as the LTIP has been
established as an incentive program of the Company and the Partnership, the
Award LTIP Units are both issued as equity securities of the Partnership and
granted as awards under the Stock Plan. The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue Common Shares in
exchange for Units into which Award LTIP Units may have been converted pursuant
to the Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such Common Shares, if issued, will be issued under
the Stock Plan. The Grantee must be eligible to receive the Award LTIP Units in
compliance with applicable federal and state securities laws and to that effect
is required to complete, execute and deliver certain covenants, representations
and warranties (attached as




--------------------------------------------------------------------------------




Exhibit B). The Grantee acknowledges that the Grantee will have no right to
approve or disapprove such determination by the Committee.
(e)    Legend. If certificates are issued evidencing the Award LTIP Units, the
records of the Partnership shall bear an appropriate legend, as determined by
the Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Stock Plan and in the
Partnership Agreement.
(f)    Compliance With Securities Laws. The Partnership and the Grantee will
make reasonable efforts to comply with all applicable securities laws. In
addition, notwithstanding any provision of this Agreement to the contrary, no
LTIP Units will become vested or be issued at a time that such vesting or
issuance would result in a violation of any such laws.
(g)    Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties and set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any LTIP Units or any
other securities issued pursuant to this Agreement or upon conversion or
exchange of LTIP Units. In addition, any resale shall be made in compliance with
the registration requirements of the Securities Act or an applicable exemption
therefrom, including, without limitation, the exemption provided by Rule 144
promulgated thereunder (or any successor rule).
(h)    Section 83(b) Election. In connection with each separate issuance of LTIP
Units under this Award pursuant to Section 3 hereof the Grantee hereby agrees to
make an election to include in gross income in the year of transfer the
applicable Award LTIP Units pursuant to Section 83(b) of the Code substantially
in the form attached hereto as Exhibit C and to supply the necessary information
in accordance with the regulations promulgated thereunder.
(i)    Policy for Recoupment of Incentive Compensation.  “Covered Officer” means
any officer of the Company who (i) is subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934.  The Company will endeavor to
inform the Grantee if the Grantee is designated as a “Covered Officer,” it being
understood, however, that failure to notify the Grantee will have no effect on
the rights of the Company under the policy.   If the Grantee is a Covered
Officer, the Grantee hereby agrees that this Award and all compensation
consisting of annual cash bonus and long term incentive compensation in any form
(including stock options, restricted stock and LTIP Units, whether time-based or
performance-based) (“Incentive Compensation”) awarded to the Grantee prior to
the date hereof is subject to recoupment under the Company’s Corporate
Governance Guidelines as in effect from time to time.  For the avoidance of
doubt, the purpose and effect of the foregoing agreement by the Grantee is to
make such policy effective both prospectively and retroactively. As an example,
in addition to this Award, Incentive Compensation previously awarded in the
past, prior to this policy being in effect, is subject to such policy and is
applicable to the Grantee if he or she was a Covered Officers during any
relevant period even if he or she is no longer an employee of the Company at the
time the determination to recoup Incentive Compensation is made.
(j)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(k)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(l)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.
(m)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.
(n)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with




--------------------------------------------------------------------------------




respect to such amount. The obligations of the Company under this Agreement will
be conditional on such payment or arrangements, and the Company and its
affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Grantee.
(o)    Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(p)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
(q)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(r)    409A. This Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. Any
provision of this Agreement that is inconsistent with Section 409A of the Code,
or that may result in penalties under Section 409A of the Code, shall be
amended, in consultation with the Grantee and with the reasonable cooperation of
the Grantee and the Company, in the least restrictive manner necessary to (i)
exclude the Award LTIP Units from the definition of “deferred compensation”
within the meaning of such Section 409A or (ii) comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
in each case without diminution in the value of the benefits granted hereby to
the Grantee.
(s)    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 13th day of March, 2015.


ACADIA REALTY TRUST




By:
Robert Masters, Senior Vice President


1311 Mamaroneck Avenue
Suite 260
White Plains, NY 10605




ACADIA REALTY LIMITED PARTNERSHIP


By: Acadia Realty Trust, its general partner




By:            
Robert Masters, Senior Vice President


1311 Mamaroneck Avenue
Suite 260
White Plains, NY 10605




GRANTEE




                        
[Name]














--------------------------------------------------------------------------------




EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of
Acadia Realty Limited Partnership, hereby accepts all of the terms and
conditions of (including, without limitation, the provisions related to powers
of attorney), and becomes a party to, the Amended and Restated Limited
Partnership Agreement, dated as of March 22, 1999, of Acadia Realty Limited
Partnership, as amended (the “Partnership Agreement”). The Grantee agrees that
this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:




____________________________
[Name]


Date:    March 13, 2015


Address of Limited Partner:


[Address]














--------------------------------------------------------------------------------




EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i)The Company’s latest Annual Report to Stockholders;
(ii)The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)The Company’s Report on Form 10-K for the fiscal year most recently ended;
(iv)The Company’s Form 10-Q, if any, for the most recently ended quarter filed
by the Company with the Securities and Exchange Commission since the filing of
the Form 10-K described in clause (iii) above;
(v)Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
end of the fiscal year most recently ended for which a Form 10-K has been filed
by the Company;
(vi)The Partnership Agreement;
(vii)The Stock Plan; and
(viii)The Company’s Declaration of Trust, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.
(b)The Grantee hereby represents and warrants that
(i)The Grantee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of LTIP Units, the potential conversion of LTIP
Units into units of limited partnership of the Partnership (“Common Units”) and
the potential redemption of such Common Units for shares the Company’s common
stock (“REIT Shares”), has such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that the Grantee (I) is capable of evaluating the merits and risks of an
investment in the Partnership and potential investment in the Company and of
making an informed investment decision, (II) is capable of protecting his own
interest or has engaged representatives or advisors to assist him in protecting
his interests, and (III) is capable of bearing the economic risk of such
investment.
(ii)The Grantee understands that (A) the Grantee is responsible for consulting
his own tax advisors with respect to the application of the U.S. federal income
tax laws, and the tax laws of any state, local or other taxing jurisdiction to
which the Grantee is or by reason of the award of LTIP Units may become subject,
to his particular situation; (B) the Grantee has not received or relied upon
business or tax advice from the Company, the Partnership or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Grantee provides services to the Partnership on a regular basis
and in such capacity has access to such information, and has such experience of
and involvement in the business and operations of the Partnership, as the
Grantee believes to be necessary and appropriate to make an informed decision to
accept the award of LTIP Units; and (D) an investment in the Partnership and/or
the Company involves substantial risks. The Grantee has been given the
opportunity to make a thorough investigation of matters relevant to the LTIP
Units and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities
(including, but not limited to, the Background Documents). The Grantee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Grantee to verify
the accuracy of information conveyed to the Grantee. The Grantee confirms that
all documents, records, and books pertaining to his receipt of LTIP Units which
were requested by the Grantee have been made available or delivered to the
Grantee. The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the LTIP Units. The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.
(iii)The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any REIT Shares issued in connection with the redemption of
any such Common Units will be acquired for the account of the Grantee for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Grantee’s right
(subject to the terms of the LTIP Units, the Stock Plan, the agreement of
limited partnership of the Partnership, the articles of organization of the
Company, as amended, and the Award Agreement) at all




--------------------------------------------------------------------------------




times to sell or otherwise dispose of all or any part of his LTIP Units, Common
Units or REIT Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his assets
being at all times within his control.
(iv)The Grantee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for REIT Shares, the Company may issue such REIT Shares under the Stock Plan and
pursuant to a Registration Statement on Form S-8 under the Securities Act, to
the extent that (I) the Grantee is eligible to receive such REIT Shares under
the Stock Plan at the time of such issuance, (II) the Company has filed a Form
S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such REIT Shares and (III) such Form S-8 is
effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
LTIP Units acquired hereby and the Common Units issuable upon conversion of the
LTIP Units which are set forth in the Partnership Agreement or this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units acquired hereby and the Common Units issuable upon conversion of the LTIP
Units for an indefinite period of time.
(v)The Grantee has determined that the LTIP Units are a suitable investment for
the Grantee.
(vi)No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, Trustee, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.
(c)So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.
(d)The Grantee hereby agrees to make an election under Section 83(b) of the Code
with respect to the LTIP Units awarded hereunder, and has delivered with this
Agreement a completed, executed copy of the election form attached hereto as
Exhibit C. The Grantee agrees to file the election (or to permit the Partnership
to file such election on the Grantee’s behalf) within thirty (30) days after the
award of the LTIP Units hereunder with the IRS Service Center at which such
Grantee files his personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which LTIP Units are issued or awarded to the Grantee.
(e)The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.




--------------------------------------------------------------------------------




EXHIBIT C


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address and taxpayer identification number of the undersigned
are:
Name:  [            ] (the “Taxpayer”)
Address:  [    ]
Social Security No./Taxpayer Identification No.:  [    ]
2.    Description of property with respect to which the election is being made:
The election is being made with respect to [          ] LTIP Units in Acadia
Realty Limited Partnership (the “Partnership”).
3.    The date on which the LTIP Units were transferred is March 13, 2015. The
taxable year to which this election relates is calendar year 2015.
4.    Nature of restrictions to which the LTIP Units are subject:
(a)    With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.
(b)    The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.
5.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the LTIP Units with respect to which this election is being made was $0.01
per LTIP Unit.
6.    The amount paid by the Taxpayer for the LTIP Units was $0.01 per LTIP
Unit.
7.    A copy of this statement has been furnished to the Partnership and Acadia
Realty Trust (the “Company”).
Dated:  March 13, 2015


___________________________________
[Name]






--------------------------------------------------------------------------------




SCHEDULE TO EXHIBIT C


Vesting Provisions of LTIP Units


The LTIP Units are subject to time-based vesting and performance-based vesting
over a period of five years as follows:
1.With respect to fifty percent (50%) of the LTIP Units, vesting shall occur in
equal amounts on January 6, 2016 (the “First Vesting Date”) and on each of the
first, second, third and fourth anniversaries thereof (each a “Vesting Date”).
2.With respect to fifty percent (50%) of the LTIP Units, vesting shall occur as
follows:
a)January 6, 2018 sixty percent (60%) of the LTIP Units described herein shall
vest as herein provided;
b)Provided that vesting occurs on January 6, 2018, the balance of the LTIP Units
shall vest in equal amounts on January 6, 2019 and 2020,


c)In all cases vesting on January 6, 2018 is dependent on achievement of one of
the following benchmarks:


i)the Company achieves an average for the period from January 1, 2015 through
December 31, 2017 as follows: 7% or greater annual increase in FFO,


ii)FFO growth is equal to the top one-third of the Company’s peer group (the
“Peer Group”) as determined by the Committee,


iii)the Company achieves an 8% annual total shareholder return or


iv)annual total shareholder return is equal to the top one-third of the Peer
Group.


The above vesting is subject to the Grantee’s continuous employment with the
Company on each applicable date. Vesting is also subject to acceleration in the
event of a Change of Control of the Company. Unvested LTIP Units are subject to
forfeiture in the event of a voluntary termination of the Grantee’s employment
by the Grantee, termination of the Grantee’s employment by the Company for
cause, and failure to vest based on the performance-based hurdles at the end of
the three year period.










--------------------------------------------------------------------------------




SCHEDULE A TO 2014-15 LTIP AWARD AGREEMENT




Date of Award Agreement:
March 13, 2015
Name of Grantee:
 
Number of Award LTIP Units Subject to Grant:
 
Grant Date:
March 5, 2015



Initials of Company representative: _________
Initials of Grantee: _________




